                                        USDC SDNY
                                        DOCUMENT
                                        ELECTRONICALLY FILED
                                        DOC #:
May 13, 2021                            DATE FILED: 
By ECF

Hon. Valerie E. Caproni
United States District Judge
                                                       MEMO ENDORSED
Southern District of New York

Re: United States v. Carmelo Velez, S5 19 Cr. 862 (VEC)

Dear Judge Caproni:

We write in advance of Carmelo Velez’s anticipated guilty plea, currently scheduled for May 25,
2021, to respectfully request that the Court permit him to plead guilty remotely, by video or
telephone, instead of in person. The Government consents to this request.

Mr. Velez wishes to plead guilty remotely because he recently obtained a job as an orderly at the
MDC and, if he is required to quarantine following an in-person court appearance, as we expect
will occur, he will lose that job. The job is very important to him and his case and he very much
wants to keep it.

Thank you for your attention to this matter.

Sincerely,                                       $SSOLFDWLRQ*5$17('0U9HOH] VFKDQJHRISOHD
                                                 SURFHHGLQJZLOORFFXUUHPRWHO\YLDWKH&RXUW&DOOSODWIRUP
/s/ Jonathan Marvinny                            7KHSURFHHGLQJLVUHVFKHGXOHGWR7XHVGD\0D\
Jonathan Marvinny                                DW$0$Q2UGHUZLWKDGGLWLRQDOGHWDLOVDERXWWKH
                                                 &RXUW&DOOSODWIRUPZLOOEHHQWHUHGDIHZGD\VEHIRUHWKH
Tamara L. Giwa
                                                 SURFHHGLQJ0U9HOH]PXVWILOHDZDLYHURILQSHUVRQ
Assistant Federal Defenders                      DSSHDUDQFHE\QRODWHUWKDQ7KXUVGD\0D\
212.417.8792
                                                 SO ORDERED.
jonathan_marvinny@fd.org

cc: Adam S. Hobson, Esq.
    Assistant United States Attorney                                        'DWH0D\
                                                                            'DWH0
                                                 HON. VALERIE CAPRONI
                                                 UNITED STATES DISTRICT JUDGE
